Citation Nr: 1522283	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing in June 2012.  A transcript of the hearing is associated with the claims file. 

In a November 2012 decision, the Board denied the Veteran's claims and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a September 2014 memorandum decision, the Court affirmed the November 2012 Board decision with regard to the bilateral foot and left knee claims.  The Court then set aside the portion of the November 2012 Board decision that addressed bilateral hip disability and remanded the matter to the Board for further adjudication.  As such, the only issue currently before the Board is that of service connection for a bilateral hip disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Court, VA's duty to assist includes providing a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability may be associated with the Veteran's service; but (4) insufficient medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5013A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

The Veteran has provided medical and lay evidence of current complaints of hip pain.  See generally lay statements, June 2012 letter from VA physician.  Additionally, the Veteran has provided lay evidence of an in-service hip injury.  Specifically, the Veteran's June 2012 hearing testimony alluded to an undocumented in-service fall from a mountain.  Earlier in this testimony, he described this injury within the context on his service-connected scar, saying that he "was hit in the head with a boulder on top of a mountain, and [he] fell into a pile of rocks off of the mountain in cold weather training . . . ."  The Veteran has repeated some variation of this account of an in-service fall within the context of several claims through the years.  See e.g., July 1991 psychiatric examination, September 1991 rating decision.  This reported injury is not the basis for the grant of service connection for the Veteran's scars, which was instead based on a February 1981 incident where the Veteran "got hit in head by another marine [with] rock while fighting."  See service treatment records.  There is no mention of any associated fall and no mention of the protracted hospital stay described in the Veteran's earlier accounts.  For this reason, the Veteran's lay account of an in-service fall is not conceded.

Nevertheless, the Veteran has also reported an in-service onset of his hip symptoms.  This is sufficient to trigger VA's duty to provide an examination for his bilateral hip claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether a current bilateral hip disability is related to his military service.

The claims folder and relevant electronic records must be made available to, and reviewed by, the examiner.

a.  The examiner is asked to identify and diagnose any hip disability present.

b.  The examiner should then opine, for each hip disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability began in or is otherwise attributable to the Veteran's military service.

The examiner should provide a rationale for the opinion.  The rationale should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2.  Thereafter, readjudicate the Veteran's bilateral hip claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

